Citation Nr: 1742674	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-03 223	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to a rating in excess of 10 percent for chronic low back pain, degenerative disc disease, and facet syndrome, to include whether reduction of the rating for the disability from 20 to 10 percent, effective November 2, 2011, was proper.  

3.  Entitlement to a compensable rating for right bunionectomy with residual scar, to include whether reduction of the rating for the disability from 10 to 0 percent, effective November 2, 2011 was proper.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to July 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In her substantive appeal (VA Form 9), filed in January 2013, the Veteran requested a hearing before a Veterans Law Judge; a hearing that was scheduled for August 2017 was canceled by the Veteran.  


FINDING OF FACT

In August 2017 prior to the promulgation of a decision in these matters, the Board received a statement from the Veteran expressing her intent to withdraw her appeal regarding the claims seeking:  a rating in excess of 10 percent for degenerative disc disease of the cervical spine; a rating in excess of 10 percent for chronic low back pain, degenerative disc disease, and facet syndrome, to include whether reduction of the rating for the disability from 20 to 10 percent, effective November 2, 2011, was proper; and a compensable rating for right bunionectomy with residual scar, to include whether reduction of the rating for the disability from 10 to 0 percent, effective November 2, 2011, was proper; there is no question of fact or law in these matters remaining before the Board.


CONCLUSION OF LAW

Regarding the claims seeking a rating in excess of 10 percent for degenerative disc disease of the cervical spine, a rating in excess of 10 percent for chronic low back pain, degenerative disc disease, and facet syndrome, to include whether reduction of the rating for the disability from 20 to 10 percent, effective November 2, 2011, was proper, and a compensable rating for right bunionectomy with residual scar, to include whether reduction of the rating for the disability from 10 to 0 percent, effective November 2, 2011, was proper, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw her appeal in the matters.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In a statement received in August 2017, the Veteran expressed her intent to withdraw her appeal seeking:  a rating in excess of 10 percent for degenerative disc disease of the cervical spine; a rating in excess of 10 percent for chronic low back pain, degenerative disc disease, and facet syndrome, to include whether reduction of the rating for the disability from 20 10 percent, effective November 2, 2011, was proper; and a compensable rating for right bunionectomy with residual scar to include whether reduction of the rating for the disability from 10 to 0 percent, effective November 2, 2011, was proper.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeal must be dismissed.
ORDER

The appeal seeking a rating in excess of 10 percent for degenerative disc disease of the cervical spine is dismissed.  

The appeal seeking a rating in excess of 10 percent for chronic low back pain, degenerative disc disease, and facet syndrome, to include whether reduction of the rating for the disability from 20 to 10 percent, effective November 2, 2011, was proper is dismissed.  

The appeal seeking a compensable rating for right bunionectomy with residual scar, to include whether reduction of the rating for the disability from 10 to 0 percent, effective November 2, 2011, was proper is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


